Title: To Alexander Hamilton from William Ellery, 6 June 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] June 6th 1791
Sir,
On the 3d. instant I recd. your circular letters of the 13th. & 25th of May last. I do not recollect that in any instance duties on goods brought into this district have been ascertained otherwise than on the actual landing thereof, and by the measuring, weighg. & gauging, where those operations are required by law. A particular attention will be paid to your direction in that respect.
Your opinion relative to the termination of the authority of Inspectors put on board of vessels in one district to go to another I am happy to know, because the law is not explicit on that head.
I will inform myself as accurately as I can what tare is customary among merchants in this District &c and will communicate such information by the next Post. Before the receipt of your letter on the preceding subjects, I wrote a letter to you dated May 23. 1791 in which I mentioned generally the custom of merchants here, and the practice of the Custom-house in regard to the mode of calculating the tare of goods, requesting your opinion on that part of the Collection Law.
I have delivered your letters directed to the Navl. Officer and Surveyor of this Port, and intimated to them that it would be agreeable to you that their returns of the emoluments of their respective offices should be for one year following the time of their entering upon their duty, instead of the year mentioned in your circular letter of the 14th of April; and have given the same intimation to the Surveyors of the other ports in this District in letters in which I have inclosed your letter to them respectively. This letter will be accompanied with a weekly return of monies received and paid and a monthly schedule of bonds, with a draft upon me by the Treasr. in favour of the Cashr. of the bank of N. A. No. 1460 for Five Hund. dolls., and the copy of an Endorsment of the change of Master, on a Certif: of Reg. No 2, granted at this Port.
I am, Sir, yr. most obedt. servt.
W Ellery Collr
Secry of Treasy.
 